        Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 1 of 25




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

------------------------------------------------------x
                                                      :
THERESA FOREMAN,                                      :   Civil Docket No. _________________
                                                      :
                           Petitioner,                :   April 24, 2020
                                                      :
                  -vs-                                :
                                                      :   MOTION FOR POST-CONVICTION
UNITED STATES OF AMERICA,                             :   RELIEF PURSUANT TO 28 U.S.C. §
                                                      :   2255, PETITION FOR A WRIT OF
                           Respondent,                :   HABEAS CORPUS PURSUANT TO
                                                      :   28 U.S.C. § 2241, AND REQUEST FOR
D. EASTER, Warden of Federal                          :   EMERGENCY ORDER OF
Correctional Institution at Danbury, and              :   ENLARGEMENT
MICHAEL CARVAJAL, Director of the :
Federal Bureau of Prisons, in their official :
capacities                                            :
                           Respondents.               :
                                                      :
------------------------------------------------------x


                                       PRELIMINARY STATEMENT

        1.       Petitioner Theresa Foreman is a 58-year old woman who suffers from hypertension,

for which she is prescribed daily medication, and from obesity. She was sentenced by this Court on

January 6, 2020 to a year and a day for tax evasion, and she self-surrendered on February 28, 2020 to

the minimum-security women’s camp at FCI Danbury. In light of the grave threat to her health and

life caused by COVID-19—exacerbated by her age and underlying health conditions, which greatly

increase her risk of developing serious complications or dying from the disease—Ms. Foreman seeks

immediate release with this motion for post-conviction relief brought pursuant to 28 U.S.C. § 2255

and habeas corpus petition brought pursuant to 28 U.S.C. § 2241.

        2.       COVID-19 is a highly infectious, novel coronavirus that has infected millions of

individuals across the world in less than four months. Prisons are particularly susceptible to rapid,
          Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 2 of 25



uncontrolled viral spread because of the close contact between incarcerated individuals, poor

sanitation, and insufficient medical resources. Indeed, FCI Danbury has already numerous confirmed

positive cases among prisoners and staff, and one prisoner has died. The conditions at FCI Danbury

place Ms. Foreman at urgent risk of exposure to severe illness or death from COVID-19.

          3.    Ms. Foreman petitions this Court for release from her unlawful confinement in

dangerous conditions. Release is required under § 2255 because Ms. Foreman’s previous counsel

was ineffective in violation of the Sixth Amendment by failing to move for the Court to delay her

self-surrender date to allow her to remain out of custody during the COVID-19 pandemic. In addition,

if Ms. Foreman is required to remain incarcerated at FCI Danbury during the pandemic and under

current conditions, her sentence puts her at risk of serious illness and death and is neither authorized

by statute nor permitted under the Eighth Amendment, which prohibits sentences that are grossly

disproportionate to the offense. Release is also required under § 2241 because Ms. Foreman’s current

conditions of confinement violate the Eighth Amendment. She further seeks immediate enlargement

to permit her to serve her sentence under home confinement during the pendency of a decision on this

action.

                                           THE PARTIES
          4.    Petitioner Theresa Foreman, BOP Register No. 26224-014, is imprisoned in the

minimum-security women’s camp at FCI Danbury. Ms. Foreman is 58-years old and has a medical

history of hypertension, for which she is currently being medicated. With a BMI of 37.6, she is also

considered obese. If she contracts COVID-19, because of her age and medical conditions, she is at

high risk of having a severe case that leads to serious illness or death. She is serving a sentence of

imprisonment for a year and a day based on a conviction for tax evasion, and the BOP has calculated

her release date to be January 4, 2021. On April 17, 2020, Ms. Foreman mailed a request to Warden
                                                  2
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 3 of 25



Easter for compassionate release or, in the alternative, immediate transfer to home confinement. As

of this filing, Ms. Foreman has received no response.

       5.      Respondent United States of America is the federal government, represented by the

United States Attorney’s Office for the District of Connecticut, the governmental entity that

prosecuted Ms. Foreman for Tax Evasion in Criminal Case No. 3:19CR62 (VAB).

       6.      D. Easter is the Warden of FCI Danbury and, in that official capacity, has immediate

custody of Petitioner.

       7.      Respondent Michael Carvajal is the Director of the Federal Bureau of Prisons and, in

that official capacity, is responsible for the safety and security of all persons, including Petitioner,

serving federal sentences at BOP facilities, including FCI Danbury.

                                           JURISDICTION

       8.      Petitioner brings this action pursuant to 28 U.S.C. § 2255 for relief from her

detention, which violates the Sixth and Eighth Amendments to the U.S. Constitution, as well as

federal statutory law.

       9.      This Court has jurisdiction of these claims under 28 U.S.C. § 2255; Art. I, § 9, cl. 2

of the United States Constitution (Suspension Clause) and 28 U.S.C. § 1331, as Petitioner is

presently in custody under color of authority of the United States, and such custody is in violation

of the Constitution, laws, or treaties of the United States.

       10.     Petitioner also brings this action pursuant to 28 U.S.C. § 2241 for relief from her

detention, which violates the Eighth Amendment to the U.S. Constitution.




                                                    3
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 4 of 25



       11.     This Court has subject matter jurisdiction over these constitutional claims pursuant to

28 U.S.C. § 2241 (habeas corpus); 28 U.S.C. § 1651 (All Writs Act); Article I, § 1, clause 2 of the

U.S. Constitution (Suspension Clause); and 28 U.S.C. § 1331 (federal question).

       12.     This Court may grant relief pursuant to 28 U.S.C. § 2241, 28 U.S.C. § 2255, 5 U.S.C.

§ 702, and the All Writs Act, 28 U.S.C. § 1651.

                                                VENUE

       13.     As the Court that presided over Ms. Foreman’s federal criminal plea and sentencing,

the District of Connecticut is the appropriate venue pursuant to 28 U.S.C. § 2255. Because a

substantial part of the events or omissions giving rise to these claims occurred in this district, this

District is also the appropriate venue pursuant to 28 U.S.C. 1391(b)(2).

       14.     Venue is also proper in this judicial district pursuant to 28 U.S.C. § 2241(d), because

Petitioner is in custody in this district, and pursuant to 28 U.S.C. § 1391(e)(1), because a substantial

part of the events or omissions giving rise to Petitioner’s claims occurred in this district.

                                    FACTUAL ALLEGATIONS

Ms. Foreman’s Plea and Sentencing

       15.     Petitioner Theresa Foreman is currently incarcerated at FCI Danbury. She is detained

at the “Camp,” which is a minimum security facility. Her projected date of release is January 4, 2021.

The instant case was her first criminal conviction.

       16.     On March 4, 2019, Ms. Foreman appeared before this Court to waive indictment, and

entered a guilty plea to one count of Tax Evasion in violation of 26 U.S.C. § 7201. The plea agreement

provided that due to the tax loss amount, her guideline range was 37 to 46 months. On that same



                                                    4
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 5 of 25



date, Ms. Foreman entered a non-surety bond for $10,000 and was permitted to remain at liberty while

awaiting sentencing.

       17.     Upon information and belief, Ms. Foreman was fully compliant with the conditions

of her release while awaiting sentencing. During that time period, Ms. Foreman also took steps to

reduce her restitution by, among other things, selling her home. These steps were consistent with

the agreements she made in the plea agreement.

       18.     On January 6, 2020, Ms. Foreman appeared before this Court for sentencing. At the

conclusion of the hearing, the Court imposed a sentence of one year and one day of imprisonment, a

period of supervised release for three years, and a special assessment of $100. ECF No. 46. The

Court entered a restitution order on April 3, 2020.

       19.     At the hearing, the Court also ordered that Ms. Foreman self-surrender to the Bureau

of Prisons on February 28, 2020 by 2:00pm. The request for this date was proposed by counsel for

Ms. Foreman.

       20.     Ms. Foreman has not filed a notice of appeal in the criminal matter.

Ms. Foreman’s Period of Incarceration
The COVID-19 pandemic endangers everyone, and presents a particular risk for prisoners
who cannot physically distance from other people and who have certain medical conditions.

       21.     Ms. Foreman self-surrendered to FCI Danbury on February 28, 2020. FCI Danbury is

a low security facility that currently incarcerates men, with an adjacent low security satellite prison

that incarcerates women (“FSL”) and a minimum security satellite camp that incarcerates minimum

security women (the “Camp”). Ms. Foreman has been housed since she arrived at FCI Danbury at the

Camp. At the time she arrived, the COVID-19 had already started to take hold in the United States

and had been pronounced by the World Health Organization as a global health emergency.

                                                  5
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 6 of 25



        22.     COVID-19 is the potentially deadly disease caused by a novel coronavirus that has

sparked a global pandemic.

        23.     The COVID-19 pandemic endangers everyone, especially prisoners who cannot

physically distance or maintain personal hygiene.

        24.     The CDC has reported that, as of April 22, 2020, there were 828,441 confirmed

cases of COVID-19 in the U.S. and 46,379 people have already died. 1

        25.     The Connecticut Department of Public Health (“DPH”) has reported that, as of April

23, 2020, in Connecticut, there were 23,100 confirmed cases and 1,639 deaths attributed to COVID-

19. 2 FCI Danbury is located in Fairfield County, which has the highest number of confirmed cases

of COVID-19 and deaths attributed to COVID-19 in the state: as of April 23, 2020, there were

10,008 confirmed cases of COVID-19 and 615 COVID-19 associated deaths. 3

        26.     The novel coronavirus that causes COVID-19 is highly contagious. It spreads from

person to person through respiratory droplets, close personal contact, and contact with contaminated

surfaces and objects, where the virus can survive for up to three days. Critically, people who are

asymptomatic or pre-symptomatic can unknowingly transmit the virus, making it particularly

difficult to slow its spread. 4




1
  See https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
2
  See https://portal.ct.gov/-/media/Coronavirus/CTDPHCOVID19summary4232020.pdf?la=en
3
  Id.
4
  See Declaration of Dr. Jaimie Meyer, Exhibit A at ¶ 20.
                                                 6
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 7 of 25



       27.     COVID-19 is potentially fatal. According to estimates from the CDC and the World

Health Organization, the mortality rate among confirmed cases of COVID-19 is significantly

higher—possibly, 10 to 30 times higher—than from severe seasonal influenza.

       28.     On April 22, 2020, the Journal of the American Medical Association (“JAMA”)

published the first large study of hospitalized COVID-19 patients, which demonstrated that those

with obesity, hypertension, and diabetes are at the greatest risk for complications from COVID-19. 5

       29.     The CDC has identified prisons, along with nursing homes, long-term care facilities,

group homes, and cruise ships, as environments that are especially susceptible to rapid outbreaks of

infection due to close person-to-person contact among large, confined populations. 6

       30.     Even people who survive COVID-19 often suffer excruciating pain from infection;

severe damage to lung tissue, including a permanent loss of respiratory capacity; and damage to

other vital organs, such as the heart and liver.

       31.     Serious complications from COVID-19 can develop rapidly. Some patients show the

first symptoms of infection within two days of exposure, and their conditions can seriously

deteriorate in less than five days.




5
   See Safiya Richardson, et al., “Presenting Characteristics, Comorbidities, and Outcomes Among
5700 Patients Hospitalized With COVID-19 in the New York City Area,” JAMA, Apr. 22, 2020,
available at https://jamanetwork.com/journals/jama/fullarticle/2765184; see also CDC,
Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed
Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 2020, Weekly / April 17, 2020 /
69(15);458–464, https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e3.htm
6
  See https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html
                                                   7
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 8 of 25



       32.     Most people in high-risk categories who develop serious illness require advanced

medical support, including specialized equipment, such as ventilators, and large teams of highly

trained care providers, such as ICU doctors, nurses, and respiratory therapists. The artificial

ventilation process is itself invasive and dangerous, and some patients must be placed in medically

induced comas for such treatment.

       33.     Given the need for advanced and urgent intervention, often in an ICU environment,

people with severe cases of COVID-19 cannot be shackled or otherwise restrained, nor can they be

subjected to constant, close supervision by correctional staff, as they would be in a typical

correctional setting. FCI Danbury cannot provide advanced support in an ICU setting with

ventilators, certainly not for a substantial group of seriously ill prisoners who may require such

specialized care.

       34.     There is no vaccine or cure for COVID-19, and there is no widely available

therapeutic treatment that has proven safe and effective.

       35.     According to CDC guidelines, only two measures are known to be effective in

reducing the spread of this disease: (1) diligent “social or physical distancing,” which involves

keeping at least six feet of space between people to avoid transmission of the virus, and (2) vigilant

hygiene practices, including frequently washing hands and regularly disinfecting surfaces. Physical

distancing is a necessary predicate for hygiene practices to have any meaningful impact.

       36.     Because asymptomatic or pre-symptomatic people can transmit the virus to others, it

is critical to follow CDC guidelines, including social distancing, even among people who show no

signs of COVID-19 and appear to be healthy.

       37.     These measures are not possible in prisons, like FCI Danbury, without substantial

reductions in the prisoner population. Even “modified lockdowns” cannot establish effective social
                                                8
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 9 of 25



distancing, given the way in which prisoners sleep, eat, congregate, recreate, and receive medical

treatment; nor do such correctional measures ensure the implementation of necessary hygiene

practices, particularly when adequate supplies of free soap, sanitizers, disinfectants, and paper

towels are not available. 7

        38.     At all times, prisoners and staff interact in close proximity under cramped conditions

that are designed to confine people rather than distance them; as a result, correctional facilities are

highly susceptible to rapid transmission of the virus through contact with other persons, including

asymptomatic carriers who show no signs of illness, and common surfaces.

        39.     Moreover, prisoners, correctional staff, and contractors regularly move in and out of

correctional facilities, and such movement creates an ever-present risk that persons, including

asymptomatic carriers, will carry the virus into and out of those facilities, spreading infection and

triggering outbreaks.

        40.     The recent deadly outbreaks in the Cook County Jail in Chicago, and at the Rikers

Island Jail in New York, where the transmission rate for COVID-19 is estimated to be the highest in

the world, demonstrate the terrible dangers that prisons pose to public health, inside and outside the

walls, during this pandemic. 8 In Arkansas, 38% of the positive COVID-19 cases in the state are




7
  See Declaration of Dr. Jaimie Meyer, Exhibit A at ¶ 9, 11 and 39.
8
  See Alleen Brown, Inside Rikers: An Account of the Virus-Stricken Jail from a Man Who Managed
to Get Out, Intercept, April 21 2020, https://theintercept.com/2020/04/21/coronavirus-rikers-island-
jail-nyc/; Timothy Williams & Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus
Spreads Behind Bars, N.Y. Times, April 8, 2020,
https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html.
                                                    9
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 10 of 25



concentrated in one prison (which has 850 confirmed cases). 9 In Ohio, mass testing of everyone at

the Marion Correctional Institution revealed 1,828 confirmed cases among inmates, which represents

73% of the population. 109 staff members were also positive. 10

FCI Danbury is the Site of One of the Worst COVID-19 Outbreaks in the Federal Prison System,
and the Bureau of Prisons has Failed to Exercise its Authority to Transfer Petitioner to Home
Confinement

       41.    FCI Danbury is the site of one of the worst COVID-19 outbreaks at BOP facilities

nationwide. On April 24, 2020, the BOP reported that FCI Danbury currently has 15 prisoners and 32

staff members with positive COVID-19 tests. 11 One person incarcerated at FCI Danbury has died of

COVID-19. Notably, BOP’s numbers do not include people who previously tested positive for

COVID-19 and have since been deemed recovered by BOP. A news article on April 15, 2020 said

that BOP reported on that date that there were 44 prisoners and 39 staff infected at FCI Danbury. 12

BOP’s data does not state where the incarcerated people who tested positive have been housed, and

who may have been exposed to staff members who have tested positive.




9
  See Zach Budryk, 38 percent of Arkansas COVID-19 cases concentrated in state prison, The Hill,
April 21, 2020, https://thehill.com/homenews/state-watch/493988-38-percent-of-arkansas-covid-19-
cases-concentrated-in-states-prison
10
   See https://www.npr.org/sections/coronavirus-live-updates/2020/04/20/838943211/73-of-
inmates-at-an-ohio-prison-test-positive-for-coronavirus
11
   See https://www.bop.gov/coronavirus/
12
   See https://www.floridaphoenix.com/2020/04/15/covid-19-deaths-in-federal-prisons-rise-to-15-
about-700-staff-and-inmates-sick/
                                                 10
        Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 11 of 25



         42.    In a March 26, 2020, memorandum to Respondent Carvajal, Attorney General

William Barr identified home confinement as “[o]ne of the BOP’s tools to manage the prison

population and keep inmates safe” from COVID-19. 13

         43.    Attorney General Barr directed Respondent Carvajal “to prioritize the use of [the

BOP’s] various statutory authorities to grant home confinement for inmates seeking transfer in

connection with the ongoing COVID-19 pandemic,” because “for some eligible inmates, home

confinement might be more effective in protecting their health.”

         44.    Attorney General Barr further identified “[t]he age and vulnerability of the inmate to

COVID-19, in accordance with the Centers for Disease Control and Prevention (CDC) guidelines,”

and “the security level of the facility,” with “priority given” to prisoners incarcerated “in low and

medium security facilities,” as two of the critical, discretionary factors for consideration.

         45.    On March 27, 2020, Congress enacted the Coronavirus Aid, Relief, and Economic

Security Act (CARES Act, P.L. 116-136), which authorizes the BOP Director to lengthen the

maximum amount of time for which a prisoner may be placed on home confinement “as the

Director determines appropriate” when the Attorney General “finds that emergency conditions will

materially affect the functioning” of BOP. The authority is limited to “the covered emergency

period,” which is defined as the period spanning from the President’s declaration of a national

emergency with respect to COVID-19 to the date that is 30 days after the date on which the

declaration terminates.




13
     See https://www.justice.gov/file/1262731/download
                                                 11
        Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 12 of 25



         46.    In an April 3, 2020, memorandum to Respondent Carvajal, following the dramatic

increases in confirmed COVID-19 cases at FCI Danbury and two other BOP facilities (FCI Oakdale

in Louisiana and FCI Elkton in Ohio), Attorney General Barr affirmed the BOP’s “profound

obligation to protect the health and safety of all inmates.” 14

         47.    Attorney General Barr stated: “As you know, we are experiencing significant levels

of infection at several of our facilities, including FCI Oakdale, FCI Danbury, and FCI Elkton. We

have to move with dispatch in using home confinement, where appropriate, to move vulnerable

inmates out of these institutions. I would like you to give priority to these institutions, and others

similarly affected, as you continue to process the remaining inmates who are eligible for home

confinement under pre-CARES Act standards. In addition, the CARES Act now authorizes me to

expand the cohort of inmates who can be considered for home release upon my finding that

emergency conditions are materially affecting the functioning of the Bureau of Prisons. I hereby

make that finding and direct that, as detailed below, you give priority in implementing these new

standards to the most vulnerable inmates at the most affected facilities, consistent with the guidance

below.”

         48.    Attorney General Barr further recognized that, despite “extensive precautions to

prevent COVID-19 from entering [BOP] facilities and infecting our inmates,” those measures “have

not been perfectly effective.” Accordingly, he ordered the BOP to take more aggressive steps,

immediately, to transfer prisoners to home confinement, even if electronic monitoring will be not be

available.




14
     See https://www.justice.gov/file/1266661/download
                                                 12
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 13 of 25



       49.     Echoing the warnings of public health experts, Attorney General Barr stated: “Given

the speed with which this disease has spread through the general public, it is clear that time is of the

essence.”

       50.     In spite of Attorney General Barr’s statements, Respondents have failed to use the

BOP’s available statutory authority to reduce the population of FCI Danbury with sufficient speed

or in sufficient volume to mitigate the severe risk posed by COVID-19.

       51.     From March 26 (the date of Attorney General Barr’s first memo) through April 23,

the BOP states that it has placed 1,501 prisoners nationwide into home confinement, which is

roughly 0.83% percent of the approximately 180,000 prisoners in BOP custody.

       52.     The significance of this statistic is further diminished because the BOP has not

disclosed the number of prisoners it typically released per day prior to Attorney General Barr’s

memos, nor has it disclosed how many new prisoners have entered BOP custody during the same

time period. In short, data from the BOP demonstrate that it is not releasing enough prisoners to

protect federal prisons from COVID-19.

       53.     Notably, between April 16, 2020 and April 23, 2020 the population of the camp

where Ms. Foreman is housed at FCI Danbury was reduced by only two prisoners.

Petitioner is housed in the Minimum Security Camp at FCI Danbury, where she is unable to
physically distance herself from other prisoners and from staff exposed to COVID-19.

       54.     The Camp at FCI Danbury houses women who present the lowest risk of any federal

prisoners. Indeed, the Camp at Danbury does not even have perimeter fencing. As of April 23,

2020, the BOP reports that 153 prisoners are incarcerated at the Camp.




                                                   13
        Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 14 of 25



         55.   Most of the women in the Camp are non-violent offenders serving relatively short

sentences or nearing their release dates. They are designated to the Camp for many of the same

reasons that make them appropriate for immediate transfer to home confinement.

         56.   The BOP has reported numerous confirmed COVID-19 cases among prisoners and

staff. The BOP has not provided information as to how many confirmed cases involve women

incarcerated at the Camp or staff who have come into contact with women at the Camp.

         57.   Staff at Danbury rotate between the men’s prison, the FSL, and Camp, interacting

with prisoners at each location. Several staff members typically posted at the Camp have been out

sick.

         58.   Numerous prisoners at the men’s facility and the women’s FSL who are exhibiting

COVID-19 symptoms including coughing, shortness of breath, and fever have not been tested for

the virus and have not been removed from general population.

         59.   Because of frequent asymptomatic transmission, as documented by the CDC and

DPH, and the lack of effective, widespread testing by the BOP, it is likely that there already are

numerous undetected but highly contagious COVID-19 infections among the prisoners and staff at

the Camp and other FCI Danbury facilities.

         60.   In an “Imminent Danger Report” filed with the Occupational Safety and Health

Administration (“OSHA”) on March 31, 2020, the President of the union that represents many BOP

staff reported health and safety hazards across many BOP facilities related to COVID-19, including:

                   a. Contrary to CDC guidelines, officials have directed staff throughout the BOP

                       who have come into contact with, or been in close proximity to, individuals

                       who show or have shown symptoms of COVID-19, to report to work and not

                       self-quarantine for 14 days;
                                                  14
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 15 of 25



                   b. The BOP has violated CDC guidelines by continuously moving prisoners by

                       bus and/or airlift to various prison sites across the nation, including infected

                       prisoners, prisoners suspected of being infected, and prisoners who have been

                       in close contact with, or proximity to, infected prisoners;

                   c. The BOP has failed to introduce workplace controls to mitigate exposure or

                       further exposure to the virus, such as high efficiency air filters to minimize

                       the airborne nature of the virus or otherwise improve ventilation;

                   d. The BOP has failed to minimize contact within recreation areas, education

                       areas, and counseling/treatment rooms, resulting in prisoners and staff

                       coming in dangerously close contact with each other; and

                   e. The BOP has failed to comply with OSHA Personal Protective Equipment

                       Standards. 15

       61.     In the Camp at FCI Danbury, it is impossible for prisoners, like Ms. Foreman, to stay

at least six feet away from other prisoners and, therefore, to engage in effective social distancing, as

the CDC has recommended.

       62.     Prisoners at the Camp occupy a single building that is divided into four dorms: A, B,

C, and D. Within each dorm, women sleep in a common space that is divided into open cubicles,

each with a bunk bed that sleeps two women. The cubicles have no doors, and their dividing walls

do not extend to the ceiling. The bunk beds are close enough that occupants in one bed can reach




15
 See https://www.afge.org/globalassets/documents/generalreports/coronavirus/4/osha-7-form-
national-complaint.pdf
                                             15
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 16 of 25



out and touch the individual in the neighboring bed. As of April 20, 2020, the A and B dorms each

housed 48 inmates, C dorm housed 47, and D housed 12. Ms. Foreman is detained in Dorm B.

       63.     Camp prisoners are responsible for cleaning their own cubicles. These shared living

spaces are not regularly or properly disinfected to prevent the spread of COVID-19.

       64.     Within each of the four dorms at the Camp, there is a common area containing

toilets, sinks, and showers. In Dorm A, there are 3 toilets and 4 showers that are currently being

shared by 48 women. In Dorm B, 48 women share 5 toilets, 6 showers and 6 sinks. In Dorm C, 47

women share 5 toilets and 5 showers. The common toilets, sinks, and showers are not regularly or

properly disinfected to prevent the spread of COVID-19.

       65.     The Camp contains one common area with telephones, computers, and “video-

visiting” machines. These items are shared by women housed in all four dorms. The phones,

computers, and video machines are clustered close together in the shared common space, and are

not cleaned or disinfected between uses. For the entire Camp, there are a total of 4 phones, 7

computers, and 3 video machines that are operational. The common area also includes hot water

taps and sinks for washing dishes.

       66.     The Camp is currently on lockdown. Under the lockdown, the women in each dorm

are let out of the dorm for one hour a day at different times of the day. This is their only time of day

to have recreation and to access the common area to try to use the phones, computers, video

machines.

       67.     Staff move throughout the day among all four dorms for count, food delivery, and

commissary.

       68.     Prisoners have been given masks but not gloves. Staff do not consistently wear

masks or gloves.
                                                   16
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 17 of 25



       69.     On April 16, 2020 there were 155 women housed in the Camp. This number was

reduced by only two prisoners (to 153) by April 23, 2020.

       70.     Although some women in the Camp have been told they were on a “list” for home

confinement, these woman have not been released. The only known releases that have resulted from

COVID-19 are release of a pregnant woman and a woman with Parkinson’s disease. Petitioner has

not been told that she is on a list for home confinement.

                                       CLAIMS FOR RELIEF
                                              COUNT ONE
                                  Violation of the Eighth Amendment
                                            (28 U.S.C. § 2255)
                                     Petitioner versus United States


       71.     The Petitioner incorporates by reference each and every allegation contained in the

proceeding paragraphs as if set forth fully herein.

       72.     The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.”

       73.     Ms. Foreman’s sentence violates the Eighth Amendment because it is cruel and

unusual and grossly disproportionate to her offense.

       74.     Here, Ms. Foreman, who had never been previously arrested, pled guilty to tax

evasion, a non-violent offense.

       75.     Ms. Foreman has now been condemned to serve her sentence at substantial risk of

serious illness or death. COVID-19 is spreading rapidly in FCI Danbury. Ms. Foreman is being

treated at FCI Danbury for hypertension, which makes her significantly more vulnerable to

complications should she contract COVID-19. Indeed, the WHO-China Joint Mission Report

provided historical mortality rates for those who contracted COVID-19 with specific pre-existing
                                                  17
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 18 of 25



conditions. For those with hypertension, the mortality rate was 8.4%. 16 Ms. Foreman is also

clinically obese, which has been identified as the primary risk factor for individuals who, like Ms.

Foreman, are under the age of 60. 17

       76.     Although the Judgment in this case only sentences Ms. Foreman to one year and one

day in prison, there is a grave risk that she will not make it out of FCI Danbury alive or will become

terribly ill. A sentence of intended short duration that could, in fact, be a life sentence or result in

serious health risks is grossly disproportionate for any offender, let alone for a first-time non-violent

offender who committed the criminal conduct at issue. Such a sentence is cruel and unusual

punishment in violation of the Eighth Amendment and must be vacated, set aside, or abated until

the health and death risks from COVID-19 exposure in prison end.


                                            COUNT TWO
                              Violation of Federal Sentencing Statutes
                                          (28 U.S.C. § 2255)
                                   Petitioner versus United States


       77.     The Petitioner incorporates by reference each and every allegation contained in the

proceeding paragraphs as if set forth fully herein.




16
  See Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World
Health Organization (Feb. 28, 2020), at 12, https://www.who.int/docs/default-
source/coronaviruse/whochina-joint-mission-on-covid-19-final-report.pdf
17
  See Rony Caryn Rabin, “Obesity Linked to Severe Coronavirus Disease, Especially For Younger
Patients,” NY Times, Apr. 17, 2020 (“[N]ew studies point to the condition in and of itself as the
most significant risk factor, after only older age, for being hospitalized with Covid-19, the illness
caused by the coronavirus.”), https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-
higher-risk.html (last accessed April 22, 2020).
                                                    18
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 19 of 25



          78.   Ms. Foreman’s sentence is an unauthorized sentence in violation of federal sentencing

statutes. Under 18 U.S.C. § 3551 (titled “Authorized Sentences”), a defendant who is found guilty of

an offense “shall be sentenced in accordance with the provisions of this chapter so as to achieve the

purposes set forth in subparagraphs (A) through (D) of section 3553(a)(2) to the extent that they are

applicable in light of all the circumstances of the case.” 18 U.S.C. § 3551. Section 3551 provides

that “[a]n individual found guilty of an offense shall be sentenced, in accordance with the provisions

of section 3553” to probation, a fine, or a “term of imprisonment as authorized by subchapter D.”

          79.   Under Section 3553(a), the Court must impose a sentence that is “sufficient, but not

greater than necessary” to comply with the purposes of sentences, namely the need for the sentence

imposed: “(A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to protect

the public from further crimes of the defendant; and (D) to provide the defendant with needed

educational or vocational training, medical care, or other correctional treatment in the most effective

manner.” 18 U.S.C. § 3553(a)(2).

          80.   Section 3582 provides that “[t]he court, in determining whether to impose a term of

imprisonment, and, if a term of imprisonment is to be imposed, in determining the length of the term,

shall consider the factors set forth in section 3553(a) to the extent that they are applicable, recognizing

that imprisonment is not an appropriate means of promoting correction and rehabilitation.” 18 U.S.C.

§ 3582.

       81.      The authorized term of imprisonment for a violation of 26 U.S.C. § 7201 is “not more

than five years.” When Congress authorized “imprisonment” for Ms. Foreman’s crime, Congress did

not intend to authorize the detention of an individual in conditions that present a grave risk of death


                                                    19
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 20 of 25



from disease. Such a sentence does not further any permissible purpose of sentencing set forth by

Congress in 18 U.S.C. § 3553(a)(2).

       82.     Ms. Foreman’s sentence is potentially a life sentence as a result of her exposure and

vulnerability to COVID-19 and serious risk of death from the disease, and accordingly constitutes an

unauthorized sentence in violation of 18 U.S.C. §§ 3551, 3553, and 3582.

       83.     Although authorized when imposed, the pandemic has transformed Ms. Foreman’s

sentence into an illegal sentence and relief is required under 28 U.S.C. § 2255.

                                     COUNT THREE
                 Sixth Amendment Violation: Ineffective Assistance of Counsel
                                     (28 U.S.C. § 2255)
                              Petitioner versus United States


       84.     The Petitioner incorporates by reference each and every allegation contained in the

proceeding paragraphs as if set forth fully herein.

       85.     Ms. Foreman was denied her right to effective assistance of counsel under the Sixth

Amendment to the United States Constitution because her previous counsel failed to delay Ms.

Foreman’s self-surrender date to account for the COVID-19 pandemic. Under the Sixth

Amendment, a defendant has the right to the effective assistance of trial counsel. To establish a

claim of ineffective assistance of counsel, a petitioner must show “not only that [her] counsel’s

representation was fundamentally defective, but also that, but for counsel’s errors, there is a

reasonable probability that the result of the proceeding would have been different.” Aparicio v.

Artuz, 269 F.3d 78 (2d Cir. 2001) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).

       86.     Ms. Foreman was sentenced on January 6, 2020. At the conclusion of the sentencing

hearing, her counsel requested a self-surrender date of February 28, 2020.


                                                  20
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 21 of 25



       87.        By the time of her surrender to the Bureau of Prisons, COVID-19 had killed more

than 2,800 people worldwide and there had been more than 83,000 cases. 18 On January 30, 2020,

the World Health Organization had declared the coronavirus outbreak to be a global health

emergency. 19 The United States had confirmed its 64th case and there was clear evidence of

community transmission. 20 The COVID-19 outbreak was at the World Health Organization’s

highest level of alert, yet counsel did not seek to continue her self-surrender date to delay the date

she entered into custody.

       88.        Counsel’s performance fell below objectively reasonable standards because counsel

did not move to request a delayed surrender date.

       89.        Under these circumstances, it was deficient for counsel to have failed to seek a

delayed self-surrender date in response to the growing pandemic. Ms. Foreman had been compliant

with her conditions of release. She had no criminal history and was convicted of a non-violent

offense of tax evasion. The exceptional circumstances presented by the COVID-19 pandemic

would have warranted a delayed surrender date.

       90.        But for counsel’s deficient performance, the Court would have deferred a date for

self-surrender.




18
   See https://www.cnn.com/asia/live-news/coronavirus-outbreak-02-28-20-intl-hnk/index.html
19
   See https://www.npr.org/sections/goatsandsoda/2020/01/30/798894428/who-declares-coronavirus-
outbreak-a-global-health-emergency. By March 11, 2020, the WHO had declared it to be a
pandemic. See https://www.bbc.com/news/world-51839944
20
   See https://www.cnn.com/asia/live-news/coronavirus-outbreak-02-28-20-intl-hnk/index.html

                                                    21
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 22 of 25



                                         COUNT FOUR
                          Unconstitutional Conditions of Confinement in
                   Violation of the Eighth Amendment to the U.S. Constitution
                                        (28 U.S.C. § 2241)
                  Petitioner versus Warden Easter and Director Michael Carvajal

        91.     Petitioner incorporates by reference each and every allegation contained in the

preceding paragraphs as if set forth fully herein.

        92.     The Eighth Amendment to the U.S. Constitution guarantees Petitioner the right to be

free from cruel and unusual punishments.

        93.     Prison conditions that pose an unreasonable risk of serious harm to a prisoner’s

health constitute cruel and unusual punishment when a prison official has acted with deliberate

indifference to that risk.

        94.     Ms. Foreman faces an unreasonable risk of serious harm to her health from potential

infection with COVID-19, which can result in serious illness, permanent injury, and death.

        95.     Although the serious risks from COVID-19 are obvious to Respondents, they have

nevertheless acted with deliberate indifference to the unreasonable risks posed to Ms. Foreman.

        96.     On a daily basis at FCI Danbury, Respondents deny Ms. Foreman the ability to

engage in effective social distancing—which the CDC has identified as critical to decreasing the

risk of deadly infection.

        97.     Respondents have failed to use their authority to order compassionate release, 18

U.S.C. §§ 3582(c) and 4205(g), and/or transfer to home confinement, 18 U.S.C. § 3652(c)(2) and

P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020) (“CARES Act”), § 12003(b)(2) of Ms. Foreman.

Respondents have also failed to discharge their statutory duty of care. 18 U.S.C. § 4042(a)(2) and

(3).


                                                     22
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 23 of 25



              REQUEST FOR ENLARGEMENT AS A PROVISIONAL REMEDY

       98.     Federal district courts have authority, when habeas actions are pending, to “enlarge”

the custody of petitioners. Enlargement is not release. Rather, it is a provisional remedy that

modifies custody by expanding the site at which it takes place, upon order of the court, from a

particular prison to another setting; as requested here, to home confinement. See Ex. B, Resnik

Decl. ¶¶ 28-29. The enlargement power stems from Congress’s authorization of federal judges

under the habeas statutes to “summarily hear and determine the facts, and dispose of the matter as

law and justice require” as well as the courts’ inherent powers. See 28 U.S.C. § 2243.

       99.     To qualify for the enlargement remedy, an individual must show “extraordinary

circumstances” and that the underlying claim raises “substantial claims.” Mapp v. Reno, 241 F.3d

221, 226 (2d Cir. 2001).

       100.    As detailed in the accompanying memorandum in support of the request for

enlargement, Ms. Foreman meets these requirements because of the extreme risk that COVID-19

poses, especially in light of her age and medical conditions, and because of the particular conditions

of confinement at FCI Danbury. If she remains incarcerated, there is a high risk that she will

contract COVID-19 and, as a result, suffer severe illness or death. Immediate release to permit Ms.

Foreman to serve her sentence on home confinement during the pendency of this action is thus the

only way to effectuate the eventual habeas remedy.

                                        PRAYER FOR RELIEF
       WHEREFORE, based upon the foregoing, Petitioner, THERESA FOREMAN, prays that the
Court grant her the following relief:
       (1)     Grant immediate enlargement to Ms. Foreman pending disposition of the underlying

               petition;

                                                  23
       Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 24 of 25



        (2)   Order prompt return by Respondents;

        (3)   Issue a Writ of Habeas Corpus and order Ms. Foreman’s immediate release from

              custody;

        (4)   Vacate, set aside, or abate Ms. Foreman’s sentence until the health and death risks

              from COVID-19 exposure in prison ends;

        (5)   Declare pursuant to 28 U.S.C. §§ 2201 and 2202 that Ms. Foreman’s sentence under

              the current conditions at FCI Danbury can no longer be lawfully served pursuant to

              federal statutes and the U.S. Constitution;

        (6)   Award her costs and reasonable attorneys’ fees;

        (7)   And grant such other and further relief as this Court deems just and proper.



   .
                                            THE PETITIONER,
                                            THERESA FOREMAN

                                            FEDERAL DEFENDER OFFICE


Date: April 24, 2020                        /s/ Allison M. Near
                                            Assistant Federal Defender
                                            265 Church Street, 7th FL
                                            New Haven, CT 06510
                                            Phone: (203) 498-4200
                                            Bar No.: ct27241
                                            Email: Allison_Near @fd.org




                                                 24
      Case 3:20-cv-00555-VAB Document 1 Filed 04/24/20 Page 25 of 25



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 24, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court's electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court's CM/ECF System.

                                              /s/ Allison M. Near




                                                  25
